NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELDER ACEVEDO VALENCIA,                         No.    14-72694

                Petitioner,                     Agency No. A088-451-523

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Elder Acevedo Valencia, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order affirming an

immigration judge’s (“IJ”) decision denying his application for withholding of

removal and relief under the Convention against Torture (“CAT”). Our


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings. Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir.

2008). We dismiss in part and grant in part the petition for review.

      We lack jurisdiction to review Valencia’s contentions regarding political

opinion and any challenge to the IJ’s denial of Valencia’s CAT claim because he

failed to exhaust them before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-

78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented to the

agency).

      As to Valencia’s withholding of removal claim, this court’s decision in

Barajas-Romero v. Lynch, 846 F.3d 351 (9th Cir. 2017), came down after the

BIA’s decision. Thus, we grant the petition for review as to withholding of

removal, and remand this claim to the BIA to determine the impact, if any, of this

decision. See INS v. Ventura, 537 U.S. 12, 16-18 (2002) (per curiam).

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW DISMISSED in part; GRANTED in part;

and REMANDED.




                                          2                                   14-72694